Celebrezze, C.J.,
dissenting. I neither fathom nor condone, from a moral perspective, the termination of parental support to a disabled child simply upon the child’s reaching the statutory age of majority. Nevertheless, as repugnant and reprehensible as these terminations of support are, I believe that any extension of the parental duty to support minor children into adulthood and beyond must emanate from the General Assembly, inasmuch as it is within their province to define the scope of the parental duty of support in the first instance. Some would say upon an initial reading of the pertinent sections of the Revised Code that they already have.
I, therefore, reluctantly dissent. The majority here churns out a majestic contradiction bordering on stupefaction, for in a confusion of terms of grave consequence the “majority” becomes a “minority.”